Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered January 16, 1974, convicting him of possession of weapons and dangerous instruments and appliances, as a felony, after a nonjury trial,, and imposing sentence. Judgment affirmed. The record contains ample evidence to sustain the conclusions that defendant’s admissions were voluntary (People v. Huntley, 15 N Y 2d 72), and that the weapon was lawfully seized (People v. Merola, 30 A D 2d 963). It follows that the conviction is supported by proof, beyond a reasonable doubt, of defendant’s guilt. Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Munder, JJ., concur.